Citation Nr: 1505972	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1979 to November 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

The Veteran appeared and testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.

During the Veteran's January 2013 hearing, he testified that he sought VA treatment 10 months prior to the hearing date at the Miami VA Medical Center.  In March 2014, the Board remanded the appeal in order for these records to be obtained.  

Miami VA Medical Center records dated January 2012 to March 2014 were subsequently associated with the Veteran's claims folder and the appeal was returned to the Board.


FINDINGS OF FACT

1. The Veteran engaged in a physical altercation in service that resulted in a non-judicial punishment for assault.

2. There is no credible evidence of an in-service traumatic brain injury, to include the documented physical altercation.

3.  There is no competent evidence of a diagnosis of PTSD.

4.  An acquired psychiatric disorder did not manifest in service or for many years thereafter, and is otherwise unrelated to service.

CONCLUSIONS OF LAW

1. A residual disability due to a traumatic brain injury was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2004); 38 C.F.R. § 3.159 (2014).

The RO provided the required notice in a letter sent to the Veteran in November 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, a September 2012 special PTSD personal assault letter advised the Veteran of the criteria for establishing service connection under 38 C.F.R. § 3.304(f)(5).  The appeal was re-adjudicated in an April 2014 Supplemental Statement of the Case. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment and personnel records, VA medical records, the Veteran's lay statements, the Veteran's hearing testimony, and an informal hearing presentation from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claim.

The Board acknowledges the Veteran was not provided with a VA examination for either of the current claims.  

Regarding Veteran's claim for service connection for traumatic brain injury, the Board finds that there no evidence of an in-service event or injury.  Additionally, the Veteran alleges that a particular incident is the basis of his claim.  As will be discussed below, the Board finds that this incident involves misconduct on the part of the Veteran.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that there is some evidence of an in-service event or injury, however, the Veteran alleges that a particular incident is the basis of his claim.  Again, the Board finds that this particular incident involves misconduct on the part of the Veteran.  

Therefore, the Board finds VA examinations are not required under McLendon for the current claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Traumatic Brain Injury

The Veteran seeks to establish his entitlement to service connection for residuals of traumatic brain injury (TBI).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran has not credibly described any in-service event that could have resulted in TBI nor do the service records demonstrate any such event.

The Veteran alleges he was assaulted by several service-members while stationed at Twentynine Palms, California attending electronics training.  The Veteran claims he received injuries to the back of his head, face, neck, and body.  See Statement in Support of Claim dated August 2010.  

The Veteran also alleged that he severely injured his attackers.  See Statement in Support of Claim dated September 2012.  

Additionally, the Veteran reported that the military police were called and the Veteran was taken to Twenty-nine Palms Naval hospital, but that he was refused treatment due to the severe injuries he inflicted on his attackers.  See Hearing testimony dated January 2013.

Service treatment records show the Veteran was treated for an injury to the anterior aspect of the first metatarsal of his left foot in August 1980.  The treatment notes detailing this injury are from the Marine base in Twentynine Palms, CA, including the base hospital.  These records indicate that the Veteran was part of the Communications and Electronics School Battalion.  Imaging results from the base hospital dated August 1980 show the left foot injury did not involve a fracture.  

Given the Veteran's description, the Board finds that the August 1980 treatment record addresses the incident noted by the Veteran.  This evidence shows injury to the left foot, not the Veteran's head, neck, or face.

Service treatment records dated October 1980 show the Veteran reported with abrasions to his left forearm and left knee.  The Veteran was treated with dressings and antibiotics.  

Service personnel records indicate the Veteran received non-judicial punishment for assault in September 1980, for failure to comply with military police in October 1980, and for disobeying a lawful order in November 1980.  The Veteran was separated from active duty in November 1980 under honorable conditions.

Finally, the Board notes that treatment records dated March 1980 show the Veteran complained of jaw pain, but this treatment record specifically notes no trauma.

As to the Veteran's claim of entitlement to service connection for a traumatic brain injury, the Veteran has not demonstrated in-service incurrence or aggravation of a disease or injury.  Furthermore, the Veteran has not established that he currently has a residual disability from traumatic brain injury.  The Veteran is not competent to render a medical diagnosis and there are no Jandreau exceptions in this case.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran reported that he was denied treatment for serious injuries to his head, face, and neck because of the severity of the injuries he inflicted on his attackers.  See Hearing testimony dated January 2013.  Service treatment records following the Veteran's alleged assault do not document injuries to the back of his head, face, and/or neck.

The Board finds it is not reasonable to assume that medical personnel would neglect to document or treat an injury severe enough to result in traumatic brain injury but at the same time treat a foot injury or abrasions to the forearm or knee.  Here, the silence of the record when the document otherwise speaks constitutes negative evidence.  The Board may discount lay evidence when such discounting is appropriate.  The Federal Circuit has clearly established that the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan  v. Nicholson, 451 F.3d 1331 (2006).  In short, evidence is anything that tends to make the existence of a relevant fact more or less likely.  In this case the so-called "negative evidence" tends to disprove the existence of the claimed event.  Forshey v. Principi, 284 F.3d 1335 (2002).  Furthermore, it is equally facially implausible that the Veteran presented to medical personnel with the injuries he describes and that he was refused treatment for having injured his attackers.  In essence, he accuses medical personnel and members of the military of a vindictive act for no rational reason.  The Board finds the Veteran's allegation of sustaining a traumatic brain injury is not credible due to the lack of facial plausibility of the circumstances he reports and these statements inconsistency with the other evidence of record.  


The Board finds that the Veteran's allegation that he sustained a head injury that could have resulted in a residual disability from traumatic brain injury is not credible.  The Veteran is competent to report being injured, however, the service treatment records do not corroborate an in-service head injury.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's alleged traumatic brain injury occurred as he has reported due to an inconsistency with other evidence of record and facial implausibility.  

A preponderance of the evidence is against a finding that the Veteran has a residual disability due to a traumatic brain injury that was incurred in or is related to service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

Psychiatric Disorder 

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service connection for PTSD may also be based on a stressor involving personal assault.  38 C.F.R. § 3.304(f)(5) (2014).  38 C.F.R. § 3.304(f)(5) , provides, in pertinent part, that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(5) (2014). 

The Veteran's statements concerning the alleged in-service personal assault are considered competent since the Veteran is competent to describe observable and firsthand events.  Additionally, given the August 1980 service treatment for a left foot injury, and a September 1980 non-judicial punishment for assault, the Board finds that the Veteran was in a fight.  

The Veteran has been diagnosed with a variety of psychiatric conditions.  However, the Veteran does not have a diagnosis of PTSD.  Therefore, service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f)(5) (2014).

As to other acquired psychiatric disorders, the Board notes the Veteran was hospitalized in December 2011 with admission Axis I diagnoses of cocaine dependence, cannabis abuse, and history of psychosis, an Axis II diagnosis of anti-social personality disorder was noted.  The Veteran was discharged in January 2012 with an Axis I diagnosis of depressive disorder, diagnosis of cocaine dependence, cannabis abuse, and history of psychosis, rule-out substance-induced psychosis.  

As of March 2013, VA records show the Axis I diagnosis as polysubstance dependence (cocaine, alcohol, cannabis, Xanax, and Oxycontin).  

VA treatment notes dated February 2014 show the Veteran has a history of psychosis, difficulty sleeping, and an assessment of depression, anxiety, psychosis, mania, and substance use disorder was assigned.

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  The Veteran's service treatment records are absent for any complaints or treatment for a psychiatric disorder.  

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no competent and credible evidence in the record of the Veteran having a compensable psychosis within one year of service separation.  Accordingly, entitlement to service connection for a psychiatric disorder based on a presumptive basis must be denied.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

As noted, the service personnel and treatment records document that the Veteran was discharged after a number of non-judicial punishments were imposed by his commanding officer.  These records make no reference to any psychiatric abnormalities or hospitalization.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

The Veteran asserts that he has an acquired psychiatric disability due to the claimed events in service.  While the Veteran is competent to relate what he has been told by a medical professional, he has not provided a competent foundation for relating the post-service diagnosis to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.  Here, there is no competent evidence associating or linking his current diagnosis his active service.  In essence, there is no credible evidence establishing that he had a psychiatric disorder during service or a psychosis within one year of separation or that the remote post-service disorder is related to service.  Rather, he had the onset of a remote post service disability that is unrelated to service.

As noted above, the Veteran alleges he was assaulted by several service-members while stationed at Twentynine Palms, California attending electronics training.  The Veteran claims he received injuries to the back of his head, face, neck, and body.  See Statement in Support of Claim dated August 2010.  The Veteran also alleged that he severely injured his attackers.  See Statement in Support of Claim dated September 2012.  The Veteran reported that the military police were called and the Veteran was taken to Twenty-nine Palms Naval hospital, but that he was refused treatment due to the severe injuries he inflicted on his attackers.  See Hearing testimony dated January 2013.  As noted above, August 1980 service treatment records contradict the Veteran's allegations of the severity of his injuries  and September 1980 service personnel records show the Veteran received a non-judicial punishment for assault.

The Veteran essentially contends that both of the claimed disorders resulted from the physical altercation documented in the service records.  The Board finds that the evidence of record indicates that this incident involved the Veteran committing an assault, rather than the Veteran being a victim of assault. 

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct .  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a)(2014). 

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1(n) (2014).   Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  Id.

The Board finds that the Veteran engaged in willful misconduct, an act involving conscious wrongdoing or known prohibited action as evidenced by his non-judicial punishment for assault in September 1980.  Here, we have found that the post-service diagnoses are unrelated to service.  However, even if there were a relationship, compensation may not be awarded if the disability were due to willful misconduct.

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



ORDER

Service connection for traumatic brain injury is denied.

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


